[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                            FILED
                              No. 09-15712        U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                        APRIL 11, 2011
                                                         JOHN LEY
                 D. C. Docket No. 08-00022-CR-01-JEC-1     CLERK

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

ERICO DEOLIVEIRA,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (April 11, 2011)

Before MARTIN, FAY and BLACK, Circuit Judges.

PER CURIAM:
      Erico Deoliveira appeals his sentence of 78 months’ imprisonment, imposed

after he pled guilty to laundering of monetary instruments, in violation of 18

U.S.C. § 1956(a)(3)(B) and (C). Deoliveira argues on appeal the district court

incorrectly calculated his loss amount by including $230,000 in funds based on his

statement to a confidential informant that he had previously laundered that

amount. Deoliveira also argues the district court clearly erred in applying the

U.S.S.G. § 2S1.1(b)(3)(B) enhancement for using sophisticated means to launder

funds, and his sentence is substantively unreasonable.

      After careful review of the record and the parties’ briefs, and having the

benefit of oral argument, we affirm Deoliveira’s sentence. The district court did

not clearly err in calculating Deoliveira’s loss amount, which was supported by

corroborating evidence, nor did it clearly err in applying the sophisticated means

enhancement based on Deoliveira’s use of layering. Finally, the district court did

not abuse its discretion by sentencing Deoliveira to a within-guidelines sentence.

      AFFIRMED.




                                         2